Case: 1:21-cv-00564-CAB Doc #: 26-3 Filed: 05/27/21 1of1. PagelD #: 202

 

Cuyahoga County Treasurer

2079 East Sth Street Cleveland, OH 44115
For Assistance, Call 216.443.7420 or
Ohio Relay Service 711 (Hearing Impaired)

Real Estate Taxes For Second Half of 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Detech here, Return bottom partion with your payment, Keep top portion far your records,

 

  

 

 

 

Parcel Number Property Owner
913-06-001 CASE NO 1:21CV564 .
Parcel Address Property Description
100 Mountain View DR, Moreland Hills, OH 44022 6 RIVER MOUNTAIN EST 0007
Market Value _35% Taxable Value _| Homestead Exempt Property Class

LAND 394,700 LAND 138,150

BUILDING 1,737,700 BUILDING 608,200 SINGLE FAMILY DWELLING

TOTAL 2,132,400 TOTAL 746,350

Taxing District Tax Rate © Reduction Factor Effective Tax Rate
Moreland Hills/Chagrin Fall 160.53 423463 92.551503
Tax Calculations
View full year summary

REAL ESTATE TAXES 119,811.56

LESS TAX REDUCTION -50,735.76 Payment Options
SUBTOTAL 69,075.80 _ . 5

LESS NON-BUSINESS CREDIT 5,191.12
NET REAL ESTATE TAX 63,884,68
TOTAL CURRENT TAX 63,884.68
DELINQUENT TAX 35,372.08 —
PLUS PENALTIES 3,194.23 PAY BY CREDIT CARD
TOTAL DUE 102,450.99

Second Half Due Date: 07/15/2021
If taxes are not paid by the date indicated above,
a 10% penalty shall be applied without further
Current Due notice,
102,450.99

 

 

EXHIBIT "C"

 
